Citation Nr: 1029551	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Embree, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiakyta Willie, Associate Counsel


INTRODUCTION

The RO has reported that the appellant served on active duty from 
June 1959 to June 1962 and from May 1968 to September 1989.  
However, VA form 21e-1990 reflects certification of service as of 
June 1967.

This case initially comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision rendered by the 
Fort Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

The appellant testified before the undersigned Veterans Law Judge 
in June 2010.  A transcript of the hearing has been associated 
with the record.  


FINDING OF FACT

The appellant's service-connected disabilities render him unable 
to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.19 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the evidence 
and information currently of record are sufficient to 
substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)], or the regulations implementing it.

Regarding compliance with 38 C.F.R. § 3.103, the Board notes that 
in June 2010 the appellant was afforded a hearing conducted by a 
Veterans Law Judge (rather than a hearing officer).  At the start 
of the hearing, the Veterans Law Judge clarified the issue on 
appeal.  To the extent that section 3.103 is applicable to a 
Veterans Law Judge, in light of the grant of the benefit sought 
the Board finds that the actions of the Judge complied with 
38 C.F.R. § 3.103.   

Legal Criteria and Analysis 

The appellant contends that he is unable to maintain employment 
because of his service connected disabilities.  Total disability 
ratings for compensation based on individual unemployability may 
be assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a). Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- connected 
disabilities.  38 C.F.R. § 4.16(b).

The record indicates that the appellant is currently service- 
connected for: nocturia/daytime urinary frequency as a residual 
of prostate cancer treated with radioactive seed implantation, 
evaluated as 60 percent disabling; rectal leakage due to 
radiation therapy associated with prostate cancer treated with 
radioactive seed implantation, evaluated as 30 percent disabling; 
right knee degenerative joint disease, evaluated as 10 percent 
disabling; left knee degenerative joint disease, evaluated as 10 
percent disabling; hemorrhoids, evaluated as 10 percent 
disabling; bilateral hearing loss, evaluated as 0 percent 
disabling; appendectomy scar, evaluated as 0 percent disabling; 
right shoulder lipoma excision, evaluated as 0 percent disabling 
and pain with ejaculation causing erectile dysfunction associated 
with prostate cancer treated with radioactive seed implantation, 
evaluated as 0 percent disabling.  His combined disability 
evaluation is 80 percent (bilateral factor of 1.9 percent for 
diagnostic codes 5010, 5010).  

Initially, the Board notes that the schedular requirements for a 
TDIU are met. Furthermore, the Board finds that the appellant is 
unemployable due to his service-connected disabilities.  

In a September 2006 examination, it was noted that he was 
unemployed as a defense contract worker.  The appellant reported 
that he was waiting for his follow up evaluation in October 2006 
for his bladder cancer before actively looking for more work.  In 
a November 2006 statement, the appellant stated that he had 
radioactive implants in May 2005 and that his health had been 
problematic since then.  He further stated that the procedure 
reduced the opportunities he had in his employment in the field 
of Project Management as most of the projects that he managed 
were remote locations with limited toilet facilities.  The 
appellant reported in February 2007 that it was apparent that the 
radiation implants used to treat his prostate cancer had caused 
significant damage to both his bladder and rectal function.  He 
then related that he was unemployable in the areas in which his 
training and experience qualified him.  

In the July 2007 VA compensation and pension examination, the 
appellant reported worsening symptoms of his service connected 
disabilities.  He indicated that his most recent employment was 
from January 1993 to August 2006.  He denied wages for the past 
12 months.  The appellant reported that his prostate cancer 
impacted his activities.  He related that his job was located in 
isolated remote locations where the facilities were primitive and 
not easily accessible.  He reported that he had to be close to a 
bathroom when out of the home because of leakage problems, and 
frequency and urgency.  The appellant stated that his job 
involved managing people, and therefore "his time was not his 
own" and that going to the bathroom frequently is 
counterproductive to the workflow.  He denied that his bladder 
and bowel incontinence created limits to his ability to sit, 
stand, lift, carry, walk, communicate with others, remember, or 
follow instructions.  The appellant denied that his other service 
connected disabilities to include bilateral knee, hemorrhoids, 
scar right shoulder, and appendectomy scar interfered with his 
occupation.  

During this examination, the VA examiner noted that objective 
evidence was that the appellant must have unrestricted access to 
toileting facilities while in the workplace and facilities must 
be close at hand.  The examiner noted that these were the only 
limitations to either sedentary or physical labor employment.  
The examiner noted that the appellant made the case that he does 
not have free access to or close hand facilities working in his 
current field which is a project manager; however, the examiner 
noted that there is no evidence that the appellant's conditions 
impacts his ability to sit, stand, walk, carry, lift, communicate 
with others, remember, or follow instructions and therefore would 
be a restriction from him being employed in a position where he 
was within an office where toileting facilities are readily 
available and not out in the filed where the facilities are 
scarce.  The examiner noted that he would think that traveling 
would be an inconvenience and therefore employment that did not 
require travel away from home would be more appropriate.  

In the January 2008 RO hearing, the appellant related that his 
rectal leakage due to radiation caused him to have occupational 
difficulties.  He reported that there are limited facilities 
available on the ranges and that he has frequent discharge.  He 
related that he attempted to work in Hawaii but could not make it 
from where he was going to be living and the office in rush hour 
traffic without having soil problems.  He related that he soiled 
himself frequently when he was not within access to a latrine.  
He stated that he wore protective pads but still had problems.  
The appellant related that as a range manager he was 
predominately on his feet and that he was required to check on, 
help and train people.  He stated that his job was primarily 
physically active but there was a mix of active and sedentary.  
He related that he was on the range at least 75 percent of the 
time and 25 percent of the time was dedicated to non range 
activities to include office activities.  

In May 2008 correspondence, the appellant related that he was not 
totally incontinent but must be within 15-20 steps of a latrine 
when the sudden impulse acts to avoid spoiling himself.  He 
stated that it has been determined that he was employable due to 
his education but that finding employment with the restrictions 
that he has for latrine access plus to be available for meetings, 
teleconferences, etc is not realistic with a new employer.  He 
additionally noted that his accounting degree is ancient in 
today's world and that he has never been employed in that 
capacity.  He noted that his master's degree is in management and 
supervision and that he has a wealth of experience but that the 
demands of the job environment with his physical limitations are 
problematic.  

The appellant was afforded a VA compensation and pension 
examination in December 2008.  During this examination, it was 
noted that the appellant's usual occupation was a project manager 
for military range contracts and that his job was to manage 
technicians, laborers, and quality control personnel.  The 
appellant reported prolonged standing and walking on the job with 
some lifting and snow removal involved.  The appellant related 
that he held the position as a project manager from 1991 to 2008.  
The appellant reported that nocturia/daytime urinary frequency 
was the most limiting for him and that his ability to manage 
people is interrupted by frequent and urgent need to avoid the 
bladder.  He related that wetting himself in public happened on 
many occasions.  The examiner noted that considering the combined 
effect of the appellant's conditions, relative to impact of 
urinary incontinence, bilateral DJD of the knees and hemorrhoids 
on employability, the average worker without regard to age given 
the same disability/severity of these conditions would likely 
have difficultly with prolonged sitting, driving, pushing and 
pulling, and communicating with coworkers effectively in a 
management situation.  It was noted that sitting limits are 
reported to be further limited when hemorrhoids flare-up.  
Clinical evidence revealed that the appellant had full strength 
and range of motion of all joints and that there was no evidence 
of unusual behavior.  The examiner noted that the combined 
effects of the appellant's service connected disabilities when 
considered together would pose limits to sedentary work that 
require sitting for prolonged periods of time and the 
incontinence/bladder urgency condition would be very disruptive 
if the appellant were responsible for the on site management of 
other workers.  

The appellant reported in February 2009 that he performed as a 
consultant for a couple of weeks in 2007 but nothing in 2008.  He 
also related that his wife worked at a motel and that he assists 
her when she is not present by making room reservation, checking 
customers in and out, and helping customers.  He stated that he 
never worked as an employee of a hotel/hotel management company.  
Tax records from 2007 show that the appellant had a net profit of 
$1582 from consulting.  

In a January 2010 VA compensation and pension examination, the 
appellant reported that he voids three to four times in the 
morning and every two/ two and a half hours in the afternoon and 
twice prior to going to bed.  He related that he brings extra 
clothes when traveling for several hours by car and that he 
always wears sweats so that he can get his pants off in a hurry.  
It was noted that standing, sitting, any physical activity, 
coughing, and sneezing were aggravating factors for bladder 
incontinence.  

During his June 2010 hearing, the appellant related that he wears 
pads and that he takes additional pads and clothing wherever he 
goes.  He related that although he had a degree in accounting, 
his real training is in leading and training soldiers.  He 
further related that range operations is what he does best and 
that although he is mentally capable to work he does not know 
where he would be able to find a job.  

In light of the evidence above, the Board finds that a grant of 
TDIU is warranted.  In this regard, it has been shown that the 
appellant can no longer obtain and retain substantially gainful 
employment because of his service connected disabilities.  The 
Board finds that the appellant's testimony during his hearing was 
credible and consistent with the evidence of record.  Although it 
was found in July 2007 that there was no evidence that the 
appellant's conditions impacted his ability to sit, stand, walk, 
carry, lift, communicate with others, remember, or follow 
instructions, it is clear that over time the appellant's 
disabilities have worsened which caused increased limitations.  
As such, the December 2008 VA examiner found that the combined 
effects of the appellant's service connected disabilities when 
considered together would pose limits to sedentary work that 
require sitting for prolonged periods of time and the 
incontinence/bladder urgency condition would be very disruptive 
if the appellant were responsible for the on site management of 
other workers.  The Board recognizes that the appellant is 
college educated but we note that the appellant's skill set and 
training is in management particularly in range operations, and 
it has been shown that his leakage problems and problems with 
frequency and urgency are a problem in any occupation.  Moreover, 
it was noted that standing, sitting, any physical activity, 
coughing, and sneezing are aggravating factors for his bladder 
incontinence which is linked to his service connected 
disabilities.  As such, the appellant's ability to perform the 
job for which he is trained and skilled is essentially limited.  
Furthermore, the limited ability to community restricts other 
forms of employment.  Stated differently, there is nothing in 
this record that establishes that the appellant could return to a 
substantially gainful occupation.  Furthermore, it is the 
service-connected disabilities that preclude such substantially 
gainful employment.  As such, the Board concludes that the 
criteria for a TDIU are met and the benefit sought on appeal is 
granted.  


ORDER

A total disability rating for compensation on the basis of 
individual unemployability is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


